COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      In re Terra Energy Partners, LLC, Benjamin "B.J." Reynolds, Mark
                          Mewshaw, and Wes Hobbs

Appellate case number:    01-17-00137-CV

Trial court case number: 2016-18909

Trial court:              11th District Court of Harris County

Date motion filed:        November 8, 2017

Party filing motion:      Relators Terra Energy Partners, LLC, Benjamin “B.J.” Reynolds,
                          Mark Mewshaw, and Wes Hobbs

       It is ordered that the motion for rehearing en banc is    DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes____________________________________
                         Acting Individually  Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Brown, Lloyd, and Caughey. Justice Massengale not participating.


Date: February 6, 2018